DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20, in the reply filed on December 18, 2020 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite because the claim discloses “comprising at least one of air plasma spraying, low vapor plasma spraying, suspension plasma spraying, or high velocity oxygen fuel spraying” and it is not clear if these spraying techniques are the same or different from the “thermal spraying” of parent claim 1. For the purposes of this examination they will be taken to be the same and that the spraying techniques disclosed in claim 18 are specific forms of the thermal spraying of parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 10, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig et al (U.S. Patent Publication No. 2016/0265367) in view of Sabouni et al (U.S. Patent # 7,799,388).
	In the case of claim 10, Rosenzweig teaches a method for forming a bond coat on a component/substrate (Abstract) wherein a silicon bond coat 30 was deposited on a substrate 20 (Page 2 Paragraph 0016 and Page 4 Paragraph 0036) wherein the bond coat comprised reinforcing components comprised of silicon nitride or silicon carbide in the silicon matrix/bond coat (Page 5 Paragraph 0042). Rosenzweig further teaches that the bond coat was applied by thermal spray (Page 5 Bottom of Paragraph 0040).
	Rosenzweig does not teach that the thermal spray process comprised introducing into a plume generated by a thermal spray a precursor composition comprised of a matrix component comprised of silicon-based particles having an average particle size in the range of about 10 to about 30 microns and a reinforcing component comprised of a silicon-based ceramic particle having an average particle size in the range of about 5 to about 20 microns.
	Sabouni teaches a thermal spray process for form a Si/SiC coating/seal on a substrate (Abstract and Column 4 Lines 25-32) wherein a precursor/agglomerate comprised of silicon carbide particles having a size in the rage of 0.1 to 200 microns and silicon particles (Column 6 Lines 1-33) was provided an then introduced into a plume generated by thermal spray gun/apparatus (Column 8 Lines 42-62). Furthermore, the silicon particles have a size smaller In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Based on the teachings of Rosenzweig, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the thermal spray process of Sabouni to form the silicon-bond coat of Rosenzweig because Sabouni taught a known thermal spray process for forming a Si/SiC coating and therefore one of ordinary skill would have a reasonable expectation of success in the combination.
	As for claim 11, as was discussed previously, the silicon-based ceramic particles of Rosenzweig in view of Sabouni was SiC.
	As for claim 16, neither Sabouni nor Rosenzweig specifically teach that the composite bond coat comprised at least 50% by weight of the reinforcing component. However, Section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Rosenzweig teaches that the addition of silicon carbide to the bond coat affected the higher temperature diffusion through the other layers barrier coating (Page 5 
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal amount of the reinforcing component/SiC in the bond coat of Rosenzweig in view of Sabouni through routine experimentation because the amount of SiC/reinforcing component affected the thermal diffusion properties of the barrier coating.
	As for claim 17, Rosenzweig teaches an embodiment wherein the bond coat had a graded distribution of reinforcing component/silicon carbide in the direction normal to and away from the substrate wherein the concentration of SiC was higher in the bond coat closer to the substrate than away from the substrate (Page 5 Paragraph 0043).
	As for claim 18, Sabouni teaches that the thermal spraying comprised air plasma spraying, low pressure plasma spraying and HVOF spraying (Column 8 Lines 42-62).
	As for claim 19, Rosenzweig teaches that at least one barrier layer was deposited on the bond coat (Page 2 Paragraph 0016).
	As for claim 20, Rosenzweig teaches that the substrate comprised a ceramic matrix composite (Page 2 Paragraph 0017).











Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig et al in view of Sabouni et al as applied to claim 10 above, and further in view of Overstreet et al (U.S. Patent # 9,303,305).
	The teachings of Rosenzweig in view of Sabouni as they apply to claim 10 have been discussed previously and are incorporated herein.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP section 2144.04.IV.B of the MPEP.
	Furthermore, Overstreet teaches a wear-resistant coating comprised of carbide particles in a matrix which was formed by thermal deposition processes (Abstract and Column 15 Lines 52-62). Overstreet teaches that the carbide particles had a shape which was either substantially spherical or crush irregular (Column 4 Lines 23-48).
	Based on the teachings of Overstreet, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the shape of the silicon-based ceramic particle/SiC particles of Rosenzweig in view of Sabouni be either a substantially spherical or crush irregular shape because these were known shapes in the art for carbide particles and therefore one of ordinary skill in the art would have had a reasonable expectation of success in the combination.

Conclusion
	Claims 10 through 20 have been rejected. Claims 1 through 9 were withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712